Mr. Justice Gary delivered the opinion of the Court. Two appeals are here pending under the above title, one from an order of October 30, 1894, for the payment of alimony, court expenses and solicitor’s fees, and the other from an order of ¡November 13, 1894, refusing to set aside the first order. The certificate to each record is dated February 13,1895, and states that it is a complete transcript of the record from July 30, 1894, to date, in the matter of the order appealed from. There is nothing in either record to tell us what kind of a suit was pending between the parties, though we may conjecture that they are husband and wife, and that one or the other of them filed a bill for a divorce, or that she sued for a separate maintenance. The appeals were perfected by filing bonds ¡November 17, 1894. January 24,1895, a certified copy of a judgment of this court, entered December 6,1894, reversing a decree and dismissing a bill, in a cause of the same title as these appeals, was filed in the Circuit Court. ¡Nothing which happened after the orders appealed from were entered, can be the ground of an assignment of error here, for this court sits only to review what the court below did, not what it might do upon a ground never presented to it. Whether the judgment of this court furnishes any reason for any action by the Circuit Court, under or independent of Section 18, Chapter 4*0, “Divorce,” is not a question for us on these records. We can not look outside of the records before us for anything touching the rights of these parties. Magloughlin v. Clark, 35 Ill. App. 251; Alling v. Wenzell, 46 Ill. App. 562. And on these records it does not appear that any error was committed nor any injustice done. The orders are affirmed.